EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Wright on 05/26/2021.
The application has been amended as follows: 

Claim 1, line 8, delete “polvinylidene” and insert --polyvinylidene--.
Cancel claims 29 and 33.
Claim 32, lines 1-2, delete “wherein the concentration of the dispersed phase is higher” and insert --wherein the dispersed phase has a concentration that is higher--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bommarito et al. (US 2013/0211310), fails to anticipate or render obvious the distinct feature of “wherein the article comprises a multilayer fluoropolymer film comprising in order a first layer comprising a first polymer, the first polymer comprising at least 35 mole percent tetrafluoroethylene comonomer, at least 15 mole percent vinylidene fluoride comonomer, and at least 5 mole percent hexafluoropropylene comonomer, based on the total mole percent of the first polymer, a second layer comprising polyvinylidene fluoride, and a third layer comprising a third polymer, the third polymer comprising at least 50 mole percent of a methyl methacrylate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781